

113 S1456 ES: To award the Congressional Gold Medal to Shimon Peres.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1456IN THE SENATE OF THE UNITED STATESAN ACTTo award the Congressional Gold Medal to Shimon
		  Peres.1.FindingsCongress makes the following
			 findings:(1)Shimon Peres was
			 born in Poland in 1923.(2)The Peres family
			 emigrated to Tel Aviv in 1934, and all of the family members of Shimon Peres
			 who remained in Poland were murdered during the Holocaust.(3)Before Israel
			 gained independence, Shimon Peres earned the respect of senior leaders in the
			 independence movement in Israel, most notably David Ben-Gurion.(4)The founding
			 generation of Israel was central to the development of Israel, and Shimon Peres
			 is the only surviving member of that founding generation.(5)Shimon Peres has
			 served in numerous high-level cabinet positions and ministerial posts in
			 Israel, including head of the Israeli Navy, Minister of Defense, Foreign
			 Minister, Prime Minister, and President, among many others.(6)Shimon Peres has
			 honorably served Israel for over 70 years, during which he has significantly
			 contributed to United States interests and has played a pivotal role in forging
			 the strong and unbreakable bond between the United States and Israel.(7)By presenting the
			 Congressional Gold Medal to Shimon Peres, the first to be awarded to a sitting
			 President of Israel, Congress proclaims its unbreakable bond with Israel and
			 reaffirms its continual support for Israel as we commemorate the 65th
			 anniversary of the independence of Israel and the 90th birthday of Shimon
			 Peres, which are both significant milestones in Israeli history.(8)Maintaining
			 strong bilateral relations between the United States and Israel has been a
			 priority of Shimon Peres since he began working with the United States in the
			 days of John F. Kennedy. The strong bond is exemplified by the
			 following:(A)President Reagan
			 said to Shimon Peres upon his visit to the United States, Mr. Prime
			 Minister, I thank you very much for your visit. It's been an occasion to renew
			 a friendship and to review and enhance the strength of our unique bilateral
			 relationship.(B)At another point
			 President Reagan said of Shimon Peres, His vision, his statesmanship and
			 his tenacity are greatly appreciated here.(C)While visiting
			 with Shimon Peres at the Residence of the President in Jerusalem, President
			 Obama described Shimon Peres as … a son of Israel who’s devoted his life
			 to keeping Israel strong and sustaining the bonds between our two
			 nations.(D)On March 20,
			 2013, Shimon Peres reaffirmed his belief in the relationship between the United
			 States and Israel, stating, America stood by our side from the very
			 beginning. You support us as we rebuild our ancient homeland and as we defend
			 our land. From Holocaust to redemption.(E)On March 21,
			 2013, Shimon Peres stated, … America is so great and we are so small.
			 But I learned that you don't measure us by size, but by values. When it comes
			 to values, we are you and you are us. … As I look back, I feel that the Israel
			 of today has exceeded the vision we had 65 years ago. Reality has surpassed our
			 dreams. The United States of America helped us to make this
			 possible.2.Congressional
			 gold medal(a)Award
			 authorizedThe President pro tempore of the Senate and the
			 Speaker of the House of Representatives shall make appropriate arrangements for
			 the award, on behalf of Congress, of a single gold medal of appropriate design
			 to President Shimon Peres.(b)Design and
			 strikingFor the purpose of the award referred to in subsection
			 (a), the Secretary of the Treasury shall strike a gold medal with suitable
			 emblems, devices, and inscriptions to be determined by the Secretary.3.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 2 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 medals, including labor, materials, dies, use of machinery, and overhead
			 expenses.4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.5.Authority to use
			 fund amounts; proceeds of sale(a)Authorization
			 of chargesThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such amounts as may be necessary to pay for the costs of the medals struck
			 pursuant to this Act.(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.Passed the Senate March 13, 2014.Secretary